Citation Nr: 1145211	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-47 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for osteoarthritis and spurs of the left elbow.

2.  Entitlement to service connection for osteoarthritis and spurs of the right elbow.

3.  Entitlement to service connection for a nerve disorder of the left arm.

4.  Entitlement to service connection for a nerve disorder of the right arm.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for glaucoma and cataracts.

7.  Entitlement to service connection for food stuck in the esophagus (also claimed as possible Barrette's esophagus).

8.  Entitlement to service connection for back pain (also claimed as spurs on the spine).


9.  Entitlement to service connection for residuals of polyp removal of the stomach.

10.  Entitlement to service connection for residuals of polyp removal of the colon (also claimed as rectal bleeding).

11.  Entitlement to service connection for diverticulitis.

12.  Entitlement to service connection for hemorrhoids.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.


This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for the issues listed above as well as entitlement to a TDIU. 

In June 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In August 2011 the Veteran's agent submitted to the Board additional evidence for consideration in connection with the claims on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in August 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for osteoarthritis and spurs of the left and right elbows, a nerve disorder of the left and right arms, and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In June 2011, prior to promulgation of a decision in the appeal for service connection for glaucoma and cataracts, food stuck in the esophagus, back pain, residuals of polyp removal of the stomach, residuals of polyp removal of the colon, diverticulitis, and hemorrhoids, the Veteran indicated that he wished to withdraw the appeal with respect to those claims.

2.  Service connection is in effect for PTSD with depression and alcohol dependence in remission, evaluated as 70 percent disabling since February 2006.


3.  The Veteran has work experience as a truck driver and in construction and maintenance; he completed one year of college.

4.  Resolving all doubt in the Veteran's favor, the medical and lay evidence indicates that the Veteran is precluded from obtaining and retaining substantially gainful employment as a result of PTSD with depression and alcohol dependence in remission.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issues of service connection for glaucoma and cataracts, food stuck in the esophagus, back pain, residuals of polyp removal of the stomach, residuals of polyp removal of the colon, diverticulitis, and hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case with respect to the claim for a TDIU and the Veteran's wish to withdraw the remaining claims that are not being remanded, no further discussion of VA's duty to notify or assist the Veteran in completing his claim is necessary. 


Analysis

I.  Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

During the June 2011 hearing, the Veteran indicated that he was withdrawing his appeal for service connection for glaucoma and cataracts, food stuck in the esophagus, back pain, residuals of polyp removal of the stomach, residuals of polyp removal of the colon, diverticulitis, and hemorrhoids.  The Veteran's statement satisfies the requirements for withdrawing the appeal with respect to those claims.  Thus, with respect to those claims, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal on those issues is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal of those claims, and the appeal of those claims is dismissed.


II.  TDIU

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).


The Veteran received the Combat Action Ribbon for his service aboard the USS Harry E. Hubbard and the December 2010 VA examiner opined that the Veteran's PTSD was related to stress suffered in Vietnam involving fear of hostile military or terroristic activity.  As a result, a March 2011 rating decision awarded service connection for PTSD with depression and alcohol dependence in remission, evaluated as 70 percent disabling effective February 27, 2006.  Thus, the Veteran meets the threshold disability requirement for consideration of a TDIU. 

Statements and testimony from the Veteran reflect that he completed one year of college and last worked in September 2005 as a truck driver when he quit his job after being arrested for driving while intoxicated (DWI); he reported it was his second DWI arrest.  He had been driving a truck for about five years at the time.  (Previous employment included construction work from 1994 to 1997 and maintenance for the federal government from 1974 to 1994).  In a February 2006 VA mental health note, he disclosed that he had been drinking heavily, between 9 to 18 beers daily, since September 2005; he had been having nightmares and flashbacks off and on since 1968; and that he was currently very depressed with suicidal thought and plan.  During a December 2010 VA PTSD examination, the examiner concluded that while the Veteran was able to quit drinking two years ago, alcohol use clearly appeared to have been an attempt to help him deal with his PTSD symptoms.  Similarly, an April 2010 VA PTSD examiner concluded that the Veteran's alcohol dependence "really ruined his interpersonal and occupational functioning."  

The Veteran also testified that his PTSD symptoms have included suicidal thoughts, difficulty getting along with bosses and coworkers, and experiencing a lack of attention.  He also testified that he experiences road rage and at one time did not care if he hit another driver who purposely hit his breaks in front of him.  VA treatment records and examination reports reflect periods of suicidal ideation with a plan, the last being in August 2010 when he was admitted to a VA hospital with a plan to overdose on his friend's medication.  The records document several failed marriages, irritability, and difficulty with attention.  During a December 2006 VA psychiatric evaluation, his wife at the time also reported that the Veteran has concentration problems.  The April 2010 VA PTSD examiner remarked that there "seems to be an antisocial personality trait as exhibited in his leaving jobs, anger, lack of interpersonal connectivity, and the way his marriages ended."

The Board also notes, however, that other statements from the Veteran suggest intact attention or concentration.  For example, in a June 2006 VA primary care note, he stated that he was retired and was building a house.  Then, in an April 2008 mental health note, he reported that he finished building the house for his ex-wife.  He also reported that he began gambling and writing "hot checks" to pay for his gambling.

In June 2011 a VA licensed independent social worker completed a psychiatric/psychological impairment questionnaire provided by the Veteran's agent.  The social worker indicated that he had personally observed the Veteran's PTSD symptoms and limitations since January 2007 and opined that the Veteran's ability to interact appropriately with peers and coworkers, especially people in authority, was very limited.  He believed that the Veteran was not capable of performing full-time competitive work due to his psychological symptoms and limitations.
  
Having considered the medical and lay evidence of record, the evidence shows that the Veteran has coped with symptoms of his combat related PTSD with alcohol, which resulted in at least two DWI arrests.  Clearly, this legal history would impair his ability to obtain work as a truck driver, and other documented PTSD symptoms such as limited attention, irritability and difficulty getting along with others, and periods of suicidal ideation with a plan would make it difficult to obtain or retain employment as a truck driver or in construction or maintenance occupations.  Given the above, the Board finds that with reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU have been met.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



ORDER

The appeal for service connection for glaucoma and cataracts is dismissed.

The appeal for service connection for food stuck in the esophagus is dismissed.

The appeal for service connection for back pain is dismissed.

The appeal for service connection for residuals of polyp removal of the stomach is dismissed.

The appeal for service connection for residuals of polyp removal of the colon is dismissed.

The appeal for service connection for diverticulitis is dismissed.

The appeal for service connection for hemorrhoids is dismissed.

A TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.


REMAND

The Board has reviewed the evidence of record and finds that additional development is required before deciding the issues of entitlement to service connection for osteoarthritis and spurs of the left and right elbows, a nerve disorder of the left and right arms, and hearing loss.

The Board observes that in an April 2008 VA mental health note the Veteran indicated that he had been receiving disability benefits from the Social Security Administration (SSA) for two months for medical problems.  In congressional correspondence dated in July 2010, he again stated that he was receiving SSA disability benefits.  Where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Here, it is unclear whether the Veteran's records from SSA would be relevant in this case.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").  Thus, on remand, the AMC/RO should ask the Veteran whether his award of SSA benefits included consideration of his claimed elbow, nerve, and/or hearing loss disabilities.  If the Veteran responds in the affirmative, the records from SSA should be requested. 

With respect to the claim for service connection for a left and right elbow disorder, the Board notes that in a June 2006 VA telephone note, the Veteran complained of tendonitis in his hands and elbows getting worse.  In a June 2006 primary care note, he reported increased pains in the elbow in the medial epicondyl bilaterally and in his hands and stated that he was building a house.  The assessment was bilateral elbow pain and left thumb pain, and he was given tennis elbow splints and a left thumb cock up splint.  In a December 2006 note, the Veteran complained of some numbness in the left upper arm especially when he turns his head towards the left and weakness in the upper extremities.  The physician assistant advised the Veteran that his left upper arm numbness was probably coming from his neck, and he suspected bilateral tennis elbow on examination.  In a December 2010 EMG report of the left hand, the impression was consistent with mild ulnar neuropathy/neuritis at the elbow.

The Veteran's service treatment records are silent for complaints, findings, or reference to elbow or arm problems, and the August 1968 separation examination report indicated that the upper extremities and neurological functioning were normal on clinical evaluation.  However, the Veteran testified that he caught his elbows many times during service coming down ladders, which were at a slight angle and that he would wrap his elbows in rags for a few hours.  He stated that he has been diagnosed with a pinched nerve in just his left elbow.

In light of the above, the Veteran should be afforded a VA examination to evaluate his claimed bilateral elbow/arm disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (describing VA's duty to obtain a medical examination and opinion).

With respect to his claim for hearing loss, the Veteran contends that he slept against I-beams during service to stay cooler and sustained hearing loss caused by "harmetics from the gun blasts."  He reported that he could never escape the sound of guns and shore bombardment.  He also indicated that he worked in the boiler/engine room where he was exposed to excessive noise levels on a regular basis.  He states that in the late 1960s or early 1970s he had a hearing test performed for employment purposes with the Department of Defense Marine Corps Logistics Base (MCLB) in Barstow, California and was told that his "hearing wasn't good."  Because the Veteran identified being notified by the MCLB in Barstow, California of some hearing impairment shortly after separation from service, the AMC/RO should attempt to obtain a copy of that hearing test.

His DD Form 214 lists his related civilian occupation as fireman and reflects that he completed fireman and boilerman trainings.

The Veteran participated in a VA audiological examination in March 2007, which showed bilateral hearing loss for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  In a May 2007 opinion, the same examiner opined that the Veteran's hearing loss was not caused by military service because his hearing was normal at discharge.  The Board observes that the August 1968 separation examination report listed right ear hearing acuity of 15/15 on whispered voice and spoken voice testing, but left ear hearing acuity was not reported and audiometric testing was not performed on either ear.  The examiner did not provide sufficient discussion as to why a normal whisper test in the right ear is significant to indicate that present bilateral hearing loss is not related to noise exposure in service.  Accordingly, the Veteran should be afforded another VA audiological examination to obtain an additional medical opinion.

The RO also should obtain any relevant, ongoing VA treatment records dated since February 2011.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and ask him whether his award of SSA benefits included consideration of his claimed disabilities of the elbows, nerves in his arms, and/or hearing loss.  If the Veteran responds in the affirmative, request from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records cannot be obtained, the claims file should be annotated to reflect such and the Veteran and his representative notified of the inability to obtain the records.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his claimed bilateral elbow disorder, nerve disorder of the arms, and hearing loss.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file.  Additionally, request relevant treatment records dating since February 2011 from the Amarillo VA Health Care System.  If records cannot be obtained, the claims file should be annotated to reflect such and the Veteran and his representative notified of the inability to obtain the records.

3.  After securing any necessary release, request the Veteran's employment hearing test from the Department of Defense Marine Corps Logistics Base in Barstow, California dated in the late 1960s or early 1970s.  If the records cannot be obtained, the claims file should be annotated to reflect such and the Veteran and his representative notified of the inability to obtain the records.

4.  After the above has been completed to the extent possible and available records associated with the file, schedule the Veteran for a VA audiological examination, to obtain an opinion as to whether hearing loss in either ear is related to service.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and examining the Veteran, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss disability in either ear had its onset during military service, or is otherwise related to service to include noise exposure therein.  A medical analysis and rationale must be included with the opinion, to include an explanation as to why the results of the whisper and spoken voice testing at separation from service are/are not significant in determining whether current right and left ear hearing loss are related to service.

5.  After the development directed in Numbers 1 and 2 above has been completed to the extent possible and available records associated with the file, the Veteran should be afforded a VA joints and nerves examination to determine the nature of his claimed left and right arm/elbow disability and to obtain an opinion as to whether any such disability found is possibly related to service.  All indicated tests and studies are to be performed, including elbow x-rays.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and examining the Veteran, the examiner should provide a diagnosis for any orthopedic disability found in the right and/or left elbow and any neurological disability found in the right and/or left arm.  Thereafter, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current orthopedic disability in either elbow and any neurological disability either arm had its onset during military service, or is otherwise related to service, to include the Veteran's report of banging his elbows on ladder rungs on board ship.  A medical analysis and rationale must be included with the opinion.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his agent should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


